Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 13, 2015.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-15-00711-CV



    IN RE PANGEAN ENERGY BAKKEN SHALE IH, LLC, PANGEAN
     ENERGY, LLC AND THE ESTATE OF BART SWEAZA, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              125th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2015-07062

                         MEMORANDUM OPINION

      On August 21, 2015, relators Pangean Energy Bakken Shale IH, LLC,
Pangean Energy, LLC and the Estate of Bart Sweaza filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relators ask this court to compel the Honorable
Kyle Carter, presiding judge of the 125th District Court of Harris County, to vacate
his Order Granting Plaintiffs’ Motion to Compel, which compels relators to
product a “List of Investors in Pangean since inception, including changes in
members”, signed on July 27, 2015.

      Relators have not established that they are entitled to mandamus relief.
Accordingly, we deny relators’ petition for writ of mandamus and lift our stay
granted on August 24, 2015.


                                                PER CURIAM

Panel consists of Justices Boyce, Busby, and Brown.




                                       2